EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Hudachek on 19 Feb 2021.
	Amendment of 1/29/2021 has NOT been entered. 
The application has been amended as follows: 

1 (currently amended).	A stackable jewelry system, comprising:
	a first band comprising:
		a first annular member having first annular member outer and inner faces coupled together by first annular member upper and lower faces;
		at least two first protrusions axially extending from one of said first annular member upper or lower faces in circumferentially spaced-apart relation, said first protrusion having first protrusion outer and inner faces, said first protrusion inner face radially offset from said first annular member inner face; and
		a first opening between said first protrusions, said first opening communicating with a first band interior space; 
		
	a second band comprising:
		a second annular member having second annular member outer and inner faces coupled together by second annular member upper and lower faces; and
		at least one second protrusion axially extending from one of said second annular member upper or lower faces, said second protrusion having second protrusion outer and inner faces, said second protrusion outer face radially offset from said second annular member outer face;
	said first and second bands stackable to form a stacked configuration in which said first and second bands dispose in coaxial relation with said first and second protrusions facing each other;
wherein in said stacked configuration, said offsets of said first protrusion inner face and said second protrusion outer face are configured such that said first and second protrusions do not interdigitate.

2 (currently amended).	The jewelry system of claim 1, said first and second annular members are flexible.

3 (currently amended).	The jewelry system of claim 1, said first and second annular members are nonconductive.

4 (canceled).	

5 (currently amended).	The jewelry system of claim 1, said first and second annular members are formed from an elastomer.

6 (currently amended).	The jewelry system of claim 1, said first and second annular members are formed from silicone.

7 (canceled).
8-10 (canceled).	

11 (currently amended).	The stackable jewelry system of claim [[10]]1, wherein in said stacked configuration, said second protrusion is capable of radial alignment with said first opening.

12-13 (canceled).	

14 (original).	The stackable jewelry system of claim 11, wherein in said stacked configuration, said first and second annular members dispose in axially spaced-apart relation.

15-19 (canceled).	

20 (currently amended).	The stackable jewelry system of claim [[19]]1, wherein in said stacked configuration, said first and second protrusion inner faces dispose in radially offset relation.

21-35 (canceled).	

36 (currently amended).	The stackable jewelry system of claim [[9]]1, wherein said first and second bands are each 

37-48 (canceled).

49 (currently amended).	The stackable jewelry system of claim [[12]]1,

50 (currently amended).	The stackable jewelry system of claim [[13]]1,

51 (currently amended).	The jewelry system of claim 1, said first and second annular members are nonmagnetic.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Examiner notes, that in combination with other claim language, examiner does not find the intended purpose of not interdigitating rings of the claimed structure.  Examiner notes cited rings of the prior art with similar structure are for the purpose of interdigitating.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677                                                                                                                                                                                         t